Case: 16-11614      Document: 00514274052         Page: 1    Date Filed: 12/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 16-11614                                 FILED
                                                                           December 14, 2017

UNITED STATES OF AMERICA,                                                     Lyle W. Cayce
                                                                                   Clerk
                            Plaintiff - Appellee

v.

DAMION KENTRELL WHITE, also known as D.K.,

                            Defendant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-78-2


Before HIGGINBOTHAM, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant White appeals from the 240-month sentence he received after
the district court accepted his guilty plea to a violation of 18 U.S.C. § 1952(a)(2)
based on a predicate offense under 18 U.S.C. § 1591(a)(1). We DISMISS the
appeal.
       White admits that “[t]he crux of [his] objection in the district court and
complaint now on appeal is that his conduct did not constitute a crime of
violence . . . .” (emphasis added). White asks this court to do the very thing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-11614     Document: 00514274052     Page: 2    Date Filed: 12/14/2017



                                   No. 16-11614
that the Supreme Court has instructed it not to do: look beyond the elements
of   the     offense   to   the   underlying    facts   to   determine     whether
18 U.S.C. § 1591(a)(1) is categorically a crime of violence.
      In determining whether an offense is a crime of violence, this court looks
“only to the statutory definitions—i.e., the elements—of a defendant’s offense,
and not to the particular facts underlying the convictions.” United States v.
Buck, 847 F.3d 267, 274 (5th Cir. 2017) (citing Descamps v. United States,
133 S. Ct. 2276, 2283 (2013)), cert. denied sub. nom. Allen v. United States,
137 S. Ct. 2231 (2017). White’s brief is not entitled to liberal construction
because he is represented by counsel. See Woodfox v. Cain, 609 F.3d 774, 792
(5th Cir. 2010). Accordingly, White has not adequately briefed the only issue
he raises.    This court has recognized that failure to adequately brief an issue
on appeal can constitute waiver of the argument. N.W. Enters., Inc. v. City of
Houston, 352 F.3d 162, 183 n.24 (5th Cir. 2003); see also Fed. R. App.
P. 28(a)(8)(A); United States v. Martinez, 263 F.3d 436, 438 (5th Cir. 2001);
United States v. Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000); L & A
Contracting Co. v. S. Concrete Servs., 17 F.3d 106, 113 (5th Cir. 1994); United
States v. Beaumont, 972 F.2d 553, 563 (5th Cir. 1992). This court finds that
White has waived by inadequate briefing the only issue he raises.               We
DISMISS the appeal.




                                        2